DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Representative Fig. 4) in the reply filed on January 21, 2022 is acknowledged. Claims 1-8, 14 and 15 have been examined on the merits and claims 9-13 have been withdrawn from further consideration. 
Specification
The specification appears to be a direct translation of a foreign language document.  Applicant is requested to check the specification and ensure that it is in proper, idiomatic English and ensure that the content of the specification is what is typically used in US Patents as outlined below – Applicant is requested to use only relevant sections of the following:

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7, 14 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1, the recitation “one pressing portion that presses a fractured portion from one side…” positively recites a portion of the human body.  In claim 14, the recitation “said pressing portion presses the trochanter of the femur..” positively recites a portion of the human body.  It is suggested that Applicant amend the claims to recite “configured to press a fractured portion..”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims appear to a direct translation of a foreign language document.  Applicant is requested to check the claims and ensure that all terms have proper antecedent basis. 
	In claim 1, “the instrument” lacks antecedent basis. 
	In claim 1, the recitation “or that can be curved” renders the claim vague and indefinite because it is unclear what specific property of the plate is being claimed.  It appears that Applicant intended to recite that the plate is capable of being bent. 
	In claim 2, the recitation “on one end side in a width direction of the plate” renders the claim vague and indefinite because it is unclear which portion of the plate is being referred to by the “one end side.”  
	In claim 3, the recitation “the pressing portions are provided at the tips of the corresponding arms that are provided at intervals in a vertical direction of the plate” renders the claim vague and indefinite because the arms are part of the plate. 
	In claim 4, it is suggested that Applicant recite a first pressing portion and a second pressing portion for clarity. 
	In claim 5, the recitation “said pressing portion and the second pressing portion each comprise an inwardly projecting hook at the tip” renders the claim vague and indefinite because it is unclear whether the shape of each pressing portion is being referred to or whether a separate structure in the form of a hook is provided on each pressing portion.  It appears that the plate has arms and each pressing portion is associated with an arm and each pressing portion is in the form of a hook.  
	In claim 6, the recitation “said pressing portion” amounts to double recitation since it is unclear which pressing portion is being referred to, the first or the second.  
	In claims 6 and 7, the recitation “bent inwardly more than 90 degrees” renders the claim vague and indefinite because a reference axis or plane is not recited. 

	In claims 14 and 15, the recitation “generated by deformation of widening the curvature” renders the claim vague and indefinite because it is unclear which element is being manipulated.  It is suggested that Applicant recite deformation of the pressing portions to widen the curvature of the plate. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, considering the rejections under 35 USC 112 (b), claim(s) 1-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paranjpe et al. (US 10835301).
Paranjpe et al. disclose a plate system or tool or instrument including: a malleable or elastic compression plate 210 that has a curved shape (Fig. 2) and has pressing portions 1414,1416 provided at the ends of arms 218 wherein the plate is used for fracture fixation (Figs. 2, 13-14, cols. 3-5 and col. 6, lines 1-6; marked up Fig 14 on the next page).
Regarding claim 5, the pressing portions are in the form of an inwardly projecting hook (Fig. 14).
Regarding claims 6 and 7, the hook of each pressing portion is bent inwardly more than 90 degrees with respect to an outer surface of the plate. 
Regarding claim 8, plate 210 is vertically symmetrical with respect to a central axis of the plate (Figs. 13 and 14).


    PNG
    media_image1.png
    787
    927
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775